Title: To Benjamin Franklin from Rebecca Haydock, 20 [July?] 1772
From: Garrigues, Rebecca Haydock
To: Franklin, Benjamin


Doctor Franklin
Philadelphia 20th Inst. [July? 20, 1772]
I am sorry the Silk I have sent will not answer the intend porpose as its out of the common way of trade. I shall be satisfied in haveing it Manufacturd according to the proposal provided its the coular of the pattren. I am sorry to have giving so much trouble but as my kinde Neighbour Docter Franklin is pleas to advise I therefore leave it intirely to you. I think myself greatly Honnour’d an Obliged in receiveing so great a favour from a Gentleman and one so far my soperier, that I may Presume to hope of haveing the pleasure at thy return of thanking the in Person and am with respectful Esteem thy assurd Friend
Rebecca Haydock
 
Addressed: Dr / Benjaman / Franklin / These
